PALMER, J.,
dissenting.
I respectfully dissent because genuine issues of material fact exist in the record as to whether the settlement between the parties extinguished Dr. Gilliard’s liability to the estate. Because the first release does not indicate that it incorporates all terms of the settlement, other evidence could be presented to establish that another term of the settlement was a release of Dr. Gilliard. Trapper John presented such evidence — the second release and the testimony of its attorney. I would reverse the trial court’s entry of summary judgment.